        Case: 3:20-cv-00248-MPM-RP Doc #: 21 Filed: 12/16/20 1 of 1 PageID #: 67




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

JULIA GREER                                                                             PLAINTIFF

V.                                                                            NO: 3:20CV248-M-P

DR. CHARLES M. ELLIOTT, et al.                                                      DEFENDANTS



                       ORDER OF DISMISSAL WITHOUT PREJUDICE
                       OF REGION IV MENTAL HEALTH SERVICES

         Pursuant to a Stipulation of Dismissal filed jointly by the parties in this case [19], it is

hereby ordered that Region IV Mental Health Services be DISMISSED AS A PARTY

WITHOUT PREJUDICE, with each party to bear their own costs. The suit remains otherwise

open.

         So ordered, this the 16th day of December, 2020.

                                                 /s/ Michael P. Mills
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF MISSISSIPPI
